Exhibit 10.33

AMENDED AND RESTATED

EMPLOYMENT AGREEMENT

This Amended and Restated Employment Agreement is between Gail Boudreaux
(“Executive”) and United HealthCare Services, Inc. (“UnitedHealth Group”), and
is effective as of her first day of employment (the “Effective Date”). This
Agreement’s purposes are to set forth certain terms of Executive’s employment by
UnitedHealth Group or one of its affiliates and to protect UnitedHealth Group’s
knowledge, expertise, customer relationships, and confidential information.
Unless the context otherwise requires, “UnitedHealth Group” includes all its
affiliated entities. This Agreement amends and restates the Employment Agreement
between Executive and UnitedHealth Group previously executed by the parties in
April, 2008 and effective as of the Effective Date.

 

1. Employment and Duties.

 

  A. Employment. UnitedHealth Group hereby employs Executive, and Executive
accepts employment, under this Agreement’s terms.

 

  B. Title and Duties. Executive will be employed as the Executive Vice
President of UnitedHealth Group and President of the Commercial Markets Group.
Executive will perform such duties, and exercise such supervision and control as
are commonly associated with Executive’s position, as well as perform such other
duties as are reasonably assigned to Executive. Executive will devote
substantially all of Executive’s business time and energy to Executive’s duties.
Executive will maintain operations in Executive’s area of responsibility, and
make every reasonable effort to ensure that the employees within that area of
responsibility act in compliance with applicable law and UnitedHealth Group’s
Principles of Integrity and Compliance. Executive is subject to all of
UnitedHealth Group’s employment policies and procedures (except as specifically
superseded by this Agreement).

 

2. Compensation and Benefits.

 

  A. Base Salary. Executive’s initial annual base salary will be $700,000
payable according to UnitedHealth Group’s regular payroll schedule. Periodic
adjustments to Executive’s base salary may be made in UnitedHealth Group’s sole
discretion.

 

  B. Incentive Compensation. Executive will be eligible to participate in
UnitedHealth Group’s incentive compensation plans in UnitedHealth Group’s
discretion and in accordance with the plans’ terms and conditions. Executive’s
initial target bonus potential under UnitedHealth Group’s Executive Incentive
Plan, as amended, for the annual cash incentive will be 100% of annual base
salary, and for the long-term cash incentive will be 50% of annual base salary,
subject to periodic adjustments in UnitedHealth Group’s discretion. The rest of
this Section 2.B to the contrary notwithstanding, for calendar year 2008,
Executive will be paid annual cash incentive compensation in the gross amount of
$980,000, which will be paid at the time and in the manner annual cash incentive
compensation is paid to other UnitedHealth Group employees.



--------------------------------------------------------------------------------

  C. Equity Awards. Executive will be eligible for stock-based awards in
UnitedHealth Group’s discretion. In accordance with guideline amounts authorized
by UnitedHealth Group’s Compensation and Human Resources Committee, management
will recommend that, in connection with the commencement of employment,
Executive be awarded equity compensation in the form of (i) restricted stock
with a value of $4,000,000.00 and (ii) Stock-Settled Appreciation Rights (SARs)
with a Black-Scholes value of $2,000,000.00. Subject to the terms of the
applicable equity award certificate and the Company’s 2002 Stock Incentive Plan,
as amended, the Restricted Stock and SARs shall vest 25% on each of the first
through fourth anniversaries of the grant date.

UnitedHealth Group’s governance policy stipulates that its Compensation and
Human Resources Committee can only grant equity awards at regularly scheduled
quarterly committee meetings. Accordingly, Executive’s recommended grant will be
reviewed by the Committee at its next regularly scheduled quarterly meeting
following the Effective Date. The Black-Scholes value of SAR awards will be
calculated prior to the Committee meeting using the closing price of
UnitedHealth Group stock on that day and an assumed life of 10 years, consistent
with the term of the SAR award agreement. The actual grant price of SAR awards
will be the closing price of UnitedHealth Group stock on the day of the
Committee meeting. The number of shares comprising the recommended restricted
stock grant will be calculated prior to the Committee meeting using the closing
price of UnitedHealth Group stock on that day and will be calculated by dividing
$4,000,000.00 by that closing price.

 

  D. Employee Benefits. Executive will be eligible to participate in
UnitedHealth Group’s employee welfare, retirement, and other benefit plans on
the same basis as other similarly situated executives, in accordance with the
terms of the plans. Executive will be eligible for Paid Time Off in accordance
with UnitedHealth Group’s policies. UnitedHealth Group reserves the right to
amend or discontinue any plan or policy at any time in its sole discretion. To
supplement standard Company-paid life and disability coverages, the Company also
will provide Executive with additional group term life insurance coverage of $2
million, as well as additional long-term disability coverage to the extent that
Executive’s annual base earnings exceed $700,000. The Company shall bear the
expense of the supplemental life and disability coverage and shall annually
report the imputed income associated with the coverages on Executive’s Form W-2,
with no gross-up for taxes. 

 

- 2 -



--------------------------------------------------------------------------------

  E. Post-Termination Health Care Coverage. If Executive’s employment is
terminated for any reason, she may elect to continue health care coverage
pursuant to COBRA for herself, her current spouse and her eligible dependents
and if she does, she will pay the required premium for that coverage. At the
Executive’s option, she may purchase at her sole expense an individual pre-65
medical policy (the “Post-COBRA Policy”) covering herself and her spouse and
dependents, from UnitedHealth One. The Post-COBRA Policy will offer medical
coverage that is of similar actuarial value to the UHG-sponsored employee
medical coverage elected by Executive, without exclusions or limitations for
pre-existing conditions. The period of Post-COBRA Policy coverage will run from
the end of COBRA continuation coverage through the date on which Executive
becomes eligible for Medicare. To exercise the option to secure the Post-COBRA
Policy coverage, Executive agrees to take all required actions and provide any
requested personal medical history and information, in accordance with
UnitedHealth One’s then current policy application and medical underwriting
process. Executive understands that should she choose to apply for the
Post-COBRA Policy, when it is issued the benefits under the policy will not be
available to her until she has exhausted her COBRA continuation coverage and she
has taken the necessary steps to activate the policy.

 

  F. Sign-On Bonus. On the first payroll date that occurs following the 60-day
anniversary of the Effective Date, Executive will earn and be paid a sign-on
bonus in the gross amount of $205,000 (“Initial Bonus”). If Executive is
employed on the 12-month anniversary of the Effective Date, Executive will earn
and be paid (on the next payroll date) an additional sign-on bonus in the gross
amount of $205,000 (“One-Year Bonus”). If Executive is employed on the 24-month
anniversary of the Effective Date, Executive will earn and be paid (on the next
payroll date) an additional sign-on bonus in the gross amount of $205,000
(“Two-Year Bonus”). Executive agrees that if Executive’s employment terminates
within either of the 24-month periods that commence on the date Executive
receives the Initial Bonus, the One-Year Bonus, or the Two-Year Bonus,
respectively, (a) voluntarily by Executive, except for a “Good Reason” (as that
term is defined in this Agreement), or (b) by UnitedHealth Group for “Cause” (as
that term is defined in this Agreement), Executive will repay to UnitedHealth
Group a pro-rata portion of that sign-on bonus based on the number of full
months Executive was employed during each respective 24-month period. For
example, if Executive voluntarily terminates employment without Good Reason on a
date that is 8 months after she receives the Initial Bonus, she will repay 16/24
of the Initial Bonus, and if Executive voluntarily terminates employment without
Good Reason on a date that is 18 months after she receives the Initial Bonus and
is 6 months after she receives the One-Year Bonus, she will repay 6/24 of the
Initial Bonus and will repay 18/24 of the One-Year Bonus. Executive authorizes
UnitedHealth Group to make deductions from wages as necessary to accomplish all
or any portion of the repayment obligations set forth herein.

 

- 3 -



--------------------------------------------------------------------------------

  G. Relocation. Executive will be eligible for UnitedHealth Group’s executive
level relocation policy, a copy of which will be provided to Executive. Within
120 days of the Effective Date, Executive will establish and thereafter maintain
a substantive residential presence in Minnesota. Executive agrees to permanently
relocate to Minnesota by no later than September 1, 2011.

 

3. Term and Termination.

 

  A. Term. This Agreement’s term is from the Effective Date until this Agreement
is terminated under Section 3.B.

 

  B. Termination.

 

  i. By Mutual Agreement. The parties may terminate Executive’s employment and
this Agreement at any time by mutual agreement.

 

  ii. By UnitedHealth Group without Cause. UnitedHealth Group may terminate this
Agreement and Executive’s employment without Cause upon 90 days’ prior written
notice, in accordance with the terms of Section 4 of this Agreement.

 

  iii. By UnitedHealth Group with Cause. UnitedHealth Group may terminate this
Agreement and Executive’s employment at any time for Cause. “Cause” means
Executive’s (a) material failure to follow UnitedHealth Group’s reasonable
direction or to perform any duties reasonably required on material matters,
(b) material violation of, or failure to act upon or report known or suspected
violations of, UnitedHealth Group’s Principles of Integrity and Compliance,
(c) conviction of any felony, (d) commission of any criminal, fraudulent, or
dishonest act in connection with Executive’s employment, (e) material breach of
this Agreement, or (f) conduct that is materially detrimental to UnitedHealth
Group’s interests. UnitedHealth Group will, within 120 days of discovery of the
conduct, give Executive written notice specifying the conduct constituting Cause
in reasonable detail and Executive will have 60 days to remedy such conduct, if
such conduct is reasonably capable of being remedied. In any instance where the
Company may have grounds for Cause, failure by the Company to provide written
notice of the grounds for Cause within 120 days of discovery shall be a waiver
of its right to assert the subject conduct as a basis for termination for Cause.

 

- 4 -



--------------------------------------------------------------------------------

  iv. By Executive without Good Reason. Executive may terminate this Agreement
and Executive’s employment at any time for any reason, including due to
Executive’s retirement.

 

  v. By Executive for Good Reason. Executive may terminate this Agreement and
Executive’s employment for Good Reason, as defined below. Executive must give
UnitedHealth Group written notice specifying in reasonable detail the
circumstances constituting Good Reason, within 120 days of becoming aware of
such circumstances, or such circumstances will not constitute Good Reason. If
the circumstances constituting Good Reason are reasonably capable of being
remedied, UnitedHealth Group will have 60 days to remedy such circumstances.
“Good Reason” will exist if, without Executive’s consent, UnitedHealth Group:
(a) reduces Executive’s base salary or target bonus percentage other than in
connection with a general reduction affecting every member of the group of
employees who are Executive Vice Presidents of UnitedHealth Group Incorporated;
(b) moves Executive’s primary work location more than 50 miles; (c) makes
changes that substantially diminish Executive’s duties or responsibilities;
provided that, “Good Reason” will not exist if UnitedHealth Group continues to
employ Executive as an Executive Vice President of UnitedHealth Group, but for
no longer than six (6) months assigns Executive duties and responsibilities that
generally are executive in nature and commensurate with her training and
experience, but which are different than the duties and responsibilities
Executive held immediately prior to the change; or (d) changes Executive’s
reporting relationship away from the President and Chief Executive Officer,
which, for the avoidance of doubt, means that a change in the individual who is
serving as the President and Chief Executive Officer of UnitedHealth Group alone
will not constitute a “Good Reason” under this Section 5.B.v(d), so long as
Executive continues to report directly to the Chief Executive Officer of
UnitedHealth Group.

 

  vi. Due to Executive’s Death or Disability. This Agreement and Executive’s
employment will terminate automatically if Executive dies. The termination date
will be the date of Executive’s death. UnitedHealth Group may terminate this
Agreement and Executive’s employment due to Executive’s disability that renders
Executive incapable of performing the essential functions of Executive’s job,
with or without reasonable accommodation. Executive will not be entitled to
Severance Benefits under Section 4 in the event of termination due to
Executive’s death or disability.

 

- 5 -



--------------------------------------------------------------------------------

4. Severance Benefits.

 

  A. Circumstances under Which Severance Benefits Payable. Executive will be
entitled to Severance Benefits only if Executive’s employment is terminated by
UnitedHealth Group without Cause or if Executive terminates employment for Good
Reason. The Severance Benefits in this Agreement are in lieu of any payments or
benefits to which Executive otherwise might be entitled under any UnitedHealth
Group severance plan or program.

 

  B. Severance Benefits. Executive will be entitled to the following Severance
Benefits if UnitedHealth Group terminates Executive’s employment without Cause:

(1) Two times Executive’s annualized base salary as of Executive’s termination
date.

(2) Two times the average of the total of any bonus or incentive compensation
paid or payable to Executive for the two most recent calendar years (excluding
equity-related awards, payments under any long-term or similar benefit plan, or
any other special or one-time bonus or incentive compensation payments);
provided, however, that if termination occurs within two years following the
Effective Date, the amount payable under this paragraph will be two times the
greater of (i) Executive’s target incentive, or (ii) the most recent year’s
annual bonus after the first anniversary of this Agreement.

(3) $12,000 lump sum payment to offset costs of COBRA.

(4) Outplacement services to be provided (x) at a level consistent with those
provided to similarly situated executives through an outplacement firm selected
by UnitedHealth Group or (y) through an outplacement firm selected by Executive
and paid by UnitedHealth Group, up to a maximum expenditure of $20,000.

Subject to the provisions of Internal Revenue Code Section 409A, as amended
(“Section 409A”), all payments in (1)-(2) above will be less applicable
deductions, including deductions for tax withholding, and will be paid bi-weekly
on the regular payroll cycle over the two-year Severance Period, beginning with
the next payroll period immediately following the expiration of any rescission
or revocation period that is provided in the separation and release agreement
described in Section 4.C. Payment of any Severance Benefits not excepted from
Section 409A will begin in the seventh month following Executive’s separation
from UnitedHealth Group. All Severance Benefits will conclude on or before
December 31 of the second taxable year following the year in which Executive
separates from UnitedHealth Group. Executive and UnitedHealth Group agree that
this Section 4 will not have the effect of extending the vesting period of any
equity awards granted prior to the Effective Date, and that the extended
vesting, if any, of any equity award granted on or after the Effective Date will
be governed by the terms of the grant certificate agreement pursuant to which
the award is granted.

 

- 6 -



--------------------------------------------------------------------------------

If Executive becomes entitled to severance compensation, such payments shall be
considered and are hereby designated as a series of separate payments for
purpose of Section 409A. For purposes of payment of the severance compensation.
Executive will be considered to have experienced a termination of employment as
of the date that the facts and circumstances indicated that it is reasonably
anticipated that the Executive will provide no further services after such date
or that the level of bona fide services that Executive is expected to perform
permanently decreases to no more than 20% of the average level of bona fide
services that Executive performed over the immediately preceding 36-month
period. Whether Executive has had a termination of employment will be determined
in a manner consistent with the definition of “separation from service” under
Section 409A. A termination of employment will mean a “separation from service”
and will be referred to as a “Termination.”

C. Separation Agreement and Release Required. In order to receive any Severance
Benefits under this Agreement, Executive must sign a separation agreement and
release of claims in a form determined by UnitedHealth Group in its reasonable
discretion. Notwithstanding this Section, any release that Executive is required
to sign shall not prevent her from enforcing any rights under this Agreement
that by their terms survive the termination of her employment, any rights she
has pursuant to the separation agreement itself, or require her to waive any
claims arising out of acts or events occurring subsequent to her signing the
release of claims contained in the separation agreement. In addition, except as
the parties may expressly agree, the terms of the separation agreement will not
conflict with any term of this Agreement that survives Executive’s termination
of employment.

 

5. Property Rights, Confidentiality, Non-Disparagement, and Restrictive
Covenants.

 

  A. UnitedHealth Group’s Property.

 

  i.

Assignment of Property Rights. Executive must promptly disclose in writing to
UnitedHealth Group all inventions, discoveries, processes, procedures, methods
and works of authorship, whether or not patentable or copyrightable, that
Executive alone or jointly conceives, makes, discovers, writes or creates,
during working hours or on Executive’s own time, during this Agreement’s term
(the “Works”). Executive hereby assigns to UnitedHealth Group all Executive’s
rights, including copyrights and patent rights, to all Works. Executive must
assist UnitedHealth Group as it reasonably requires to perfect, protect, and use
its rights to the Works. This provision does not apply to any Work for which no
UnitedHealth Group equipment, supplies, facility or trade secret information was
used and: (1) which does not relate directly to

 

- 7 -



--------------------------------------------------------------------------------

 

UnitedHealth Group’s business or actual or demonstrably anticipated research or
development, or (2) which does not result from any work performed for
UnitedHealth Group.

 

  ii. No Removal of Property. Executive may not remove from UnitedHealth Group’s
premises any UnitedHealth Group records, documents, data or other property, in
either original or duplicate form, except as necessary in the ordinary course of
UnitedHealth Group’s business.

 

  iii. Return of Property. Executive must immediately deliver to UnitedHealth
Group, upon termination of employment, or at any other time at UnitedHealth
Group’s request, all UnitedHealth Group property, including records, documents,
data, and equipment, and all copies of any such property, including any records
or data Executive prepared during employment.

 

  B. Confidential Information. Executive will be given access to and provided
with sensitive, confidential, proprietary and trade secret information
(“Confidential Information”) in the course of Executive’s employment. Examples
of Confidential Information include: inventions; new product or marketing plans;
business strategies and plans; merger and acquisition targets; financial and
pricing information; computer programs, source codes, models and databases;
analytical models; customer lists and information; and supplier and vendor lists
and information. Executive agrees not to disclose or use Confidential
Information, either during or after Executive’s employment with UnitedHealth
Group, except as necessary to perform Executive’s UnitedHealth Group duties or
as UnitedHealth Group may consent in writing. This Agreement does not restrict
use or disclosure of publicly available information or information: (i) that
Executive obtained from a source other than UnitedHealth Group before becoming
employed by UnitedHealth Group; or (ii) that Executive received from a source
outside UnitedHealth Group without an obligation of confidentiality.

Executive represents: that Executive understands the job duties to be performed
pursuant to this Agreement; that Executive can fulfill those duties without
violating any valid existing contractual or other obligations to a former
employer, including those related to confidential and proprietary information,
as well as trade secrets, if any; and that Executive will not disclose to
UnitedHealth Group or use in Executive’s performance of her job duties any
confidential or proprietary information and/or trade secrets belonging to
others, including without limitation, Executive’s former employer. Executive
further represents that Executive has not retained any confidential or
proprietary information, records or documents in hard copies or an electronic
format from a prior employer. Executive and UnitedHealth Group acknowledge that
UnitedHealth Group does not request or require Executive to use or disclose any
such confidential or proprietary information, or trade secrets.

 

- 8 -



--------------------------------------------------------------------------------

  C. Non-Disparagement. Executive agrees not to criticize or make any negative
comments or otherwise disparage UnitedHealth Group or those associated with it,
whether orally, in writing or otherwise, directly or by implication, to any
person or entity, including UnitedHealth Group customers or agents.

 

  D. Restrictive Covenants. Executive represents that as of the Effective Date,
Executive is not subject to any purported restrictive covenants and/or
obligations other than those Executive has disclosed prior to the Effective
Date. Executive agrees to the restrictive covenants in this Section in
consideration of Executive’s employment and UnitedHealth Group’s promises in
this Agreement, including providing Executive access to Confidential
Information. The restrictive covenants in this Section apply during Executive’s
employment and for 24 months following termination of employment for any reason.
Executive agrees that she will not, without UnitedHealth Group’s prior written
consent, directly or indirectly, for Executive or for any other person or
entity, as agent, employee, officer, director, consultant, owner, principal,
partner or shareholder, or in any other individual or representative capacity:

 

  i. Customer Solicitation: Executive will not engage in, or attempt to engage
in, any business competitive with any UnitedHealth Group business with any
person or entity who: (a) was a UnitedHealth Group provider or customer within
the 12 months before Executive’s employment termination and (b) with whom
Executive had contact to further UnitedHealth Group’s business or for whom
Executive performed services, or supervised the provision of services for,
during Executive’s employment.

 

  ii. Employee Solicitation: Executive will not hire, employ, recruit or solicit
any UnitedHealth Group employee or consultant.

 

  iii. Interference: Executive will not induce or influence any UnitedHealth
Group employee, consultant, customer or provider to terminate his, her or its
employment or other relationship with UnitedHealth Group.

 

  iv.

Competitive Activities: Executive will not engage or participate in, or in any
way render services or assistance to, any business that competes, directly or
indirectly, with any UnitedHealth Group product or service that Executive
participated in, engaged in, or had Confidential Information regarding, during
Executive’s employment; provided, however, that this Section 5.D.iv will not
prevent Executive from: (x) being employed by, or working as a consultant to, or
serving on the board of, or being an owner or an investor in, a private equity
firm; or (y) being employed by an entity that has multiple businesses units,
some of which compete with UnitedHealth Group as described in this paragraph
(each a “Competing

 

- 9 -



--------------------------------------------------------------------------------

 

Unit”), so long as Executive: is employed exclusively in a business unit that
does not compete, directly or indirectly, with any UnitedHealth Group product or
service that Executive participated in, engaged in or had Confidential
Information regarding during Executive’s employment; is not involved in any way,
directly or indirectly, in the operation or management of a Competing Unit or
any employees of that Competing Unit; and Executive otherwise complies with all
obligations Executive owes to UnitedHealth Group under this Agreement, any
policy or applicable law relating to confidential and proprietary information.

 

  v. Assisting Others: Executive will not assist anyone in any of the activities
listed above.

 

  E. Cooperation and Indemnification. Executive agrees that Executive will
cooperate (i) with UnitedHealth Group in the defense of any legal claim
involving any matter that arose during Executive’s employment with UnitedHealth
Group, and (ii) with all government authorities on matters pertaining to any
investigation, litigation or administrative proceeding concerning UnitedHealth
Group. UnitedHealth Group’s requests hereunder will be reasonable as to time and
duration as is needed to permit Executive to meet her then current professional
responsibilities. In addition, UnitedHealth Group will reimburse Executive for
any reasonable travel and out-of-pocket expenses incurred by Executive in
providing such cooperation. After completion of a two-year period following the
termination of Executive’s employment, if Executive’s cooperation is requested,
UnitedHealth Group will pay Executive an hourly rate of $300 to compensate
Executive for any time spent in response to a request made hereunder.
UnitedHealth Group will indemnify Executive, in accordance with the Minnesota
Business Corporation Act, for all claims and other covered matters arising in
connection with Executive’s employment. UnitedHealth Group will indemnify
Executive and hold her harmless from all costs, fees, and/or damages Executive
incurs in connection with a claim by her former employer that Executive breached
a written obligation she owed to it, other than a breach that results from
Executive acting or failing to act at a time when Executive knew that her action
or failure to act would or was reasonably likely to breach such written
obligation.

 

  F. Injunctive Relief. Executive agrees that (a) legal remedies (money damages)
for any breach of Section 5 will be inadequate, (b) UnitedHealth Group will
suffer immediate and irreparable harm from any such breach, and (c) UnitedHealth
Group will be entitled to injunctive relief from a court in addition to any
legal remedies UnitedHealth Group may seek in arbitration. If an arbitrator or
court determines that Executive has breached any provision of Section 5,
Executive agrees to pay to UnitedHealth Group its reasonable costs and
attorney’s fees incurred in enforcing that provision.

 

- 10 -



--------------------------------------------------------------------------------

  G. Survival. This Section 5 will survive this Agreement’s termination.

 

6. Miscellaneous.

 

  A. Tax Withholding. All compensation payable under this Agreement will be
subject to applicable tax withholding and other required or authorized
deductions.

 

  B. Assignment. Executive may not assign this Agreement. UnitedHealth Group may
assign this Agreement. Any successor or assignee to UnitedHealth Group will
recognize the terms of and agree in writing to be bound by this Agreement.

 

  C. Entire Agreement, Amendment. This Agreement contains the parties’ entire
agreement regarding its subject matter and may only be amended in a writing
signed by the parties. This Agreement supersedes any and all prior oral or
written employment agreements (including letters and memoranda) between
Executive and UnitedHealth Group or its predecessors. This Agreement does not
supersede any stock option, restricted stock, or stock appreciation rights plan
or award certificate.

 

  D. Choice of Law. Minnesota law governs this Agreement.

 

  E. Waivers. No party’s failure to exercise, or delay in exercising, any right
or remedy under this Agreement will be a waiver of such right or remedy, nor
will any single or partial exercise of any right or remedy preclude any other or
further exercise of such right or remedy.

 

  F. Narrowed Enforcement and Severability. If a court or arbitrator decides
that any provision of this Agreement is invalid or overbroad, the parties agree
that the court or arbitrator should narrow such provision so that it is
enforceable or, if narrowing is not possible or permissible, such provision
should be considered severed and the other provisions of this Agreement should
be unaffected.

 

  G. Dispute Resolution and Remedies. In the event of a dispute in connection
with this Agreement, Executive and UnitedHealth Group agree they will first
attempt to resolve said dispute through informal discussions, but if not
successful, they will attempt to resolve said dispute though non-binding
mediation, the expenses for which will be the responsibility of UnitedHealth
Group and UnitedHealth Group shall have the right to select the mediator.
Concurrent with undertaking any such mediation, either party may seek injunctive
relief if necessary. Should the dispute remain after such mediation, any dispute
between the parties relating to this Agreement or to Executive’s employment will
be resolved by binding arbitration under UnitedHealth Group’s Employment
Arbitration Policy, as it may be amended from time to time. The arbitrator(s)
may not vary this Agreement’s terms and must apply applicable law.

 

- 11 -



--------------------------------------------------------------------------------

  H. Section 409A. It is the intention of both United Health Group and Executive
that the income and payments to which Executive is entitled pursuant to this
Agreement (the “Payments”) will not be subject to the additional tax and
interest under Section 409A (the “Section 409A Tax”). The provisions of this
Agreement shall be interpreted and construed in a manner in favor of complying
with any applicable requirements of Section 409A to avoid the Section 409A
Tax. If Executive or UnitedHealth Group believes, at any time, that any such
Payment is subject to the Section 409A Tax, it shall advise the other and
UnitedHealth Group and Executive shall reasonably cooperate in good faith to
take such steps as necessary, including amending (and, as required, consenting
to the amendment of) the terms of any plan or program under which the Payments
are to be made, including this Agreement, to avoid the imposition of a
Section 409A tax, in each case, without any material diminution in the value of
the payments or benefits to Executive.

[signature page immediately follows]

 

- 12 -



--------------------------------------------------------------------------------

United HealthCare Services, Inc.     Executive By   /s/ Lori Sweere     /s/ Gail
K. Boudreaux Its   Executive Vice President of Human Capital     Date   June 2,
2010     Date May 21, 2010

 

- 13 -